Citation Nr: 0009325	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  96-19 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased initial rating for post traumatic 
stress disorder, currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the veteran service connection for post 
traumatic stress disorder, and assigned a 10 percent 
disability rating.  The veteran filed a timely notice of 
disagreement regarding this 10 percent initial rating, and 
this appeal was initiated.  The veteran subsequently 
perfected his appeal with the submission of a timely VA Form 
9.  

In the course of this appeal, the veteran has been awarded an 
increased initial rating for his service connected 
disability.  However, because there has been no clearly 
expressed intent on the part of the veteran to limit his 
appeal to entitlement to a specified disability rating, the 
VA is required to consider entitlement to all available 
ratings for that disability.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Accordingly, this increased initial rating issue 
remains in appellate status.

The veteran's claim was initially presented to the Board in 
August 1999, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDING OF FACT

The veteran's service connected post traumatic stress 
disorder is manifested by nightmares, flashbacks, and angry 
outbursts, and results in severe impairment of his ability to 
maintain effective or favorable personal and occupational 
relationships.  



CONCLUSION OF LAW

An increased rating, to 70 percent and no higher, is 
warranted for the veteran's post traumatic stress disorder.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.14, 4.130, Diagnostic Code 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In May 1994, the veteran filed a claim for service connection 
for post traumatic stress disorder.  Military records reveal 
he served in Vietnam during the Vietnam conflict, and was 
awarded the Purple Heart for wounds received in combat.  

The veteran was afforded a July 1994 VA psychiatric 
examination.  He reported frequently re-experiencing the 
trauma of service, particularly the enemy ambush which 
resulted in his combat wounds.  He also has angry outbursts, 
and avoids stimuli which remind him of the war.  He refuses 
to discuss the war with anyone, including other veterans, 
except his counselors.  He feels "estranged" from others 
due to his experiences.  Symptoms of hypervigilance, poor 
sleep, and an exaggerated startle response were also 
reported.  He gave a history of drug and alcohol abuse in the 
past, but he has been abstinent from drugs and alcohol since 
1985.  He was currently employed at a grocery store owned by 
his wife.  Objective examination revealed the veteran to be 
cooperative, with a pressured stream of thought.  He reported 
no suicidal or homicidal ideation, and no history of 
psychosis.  He was alert and fully oriented.  Flashbacks and 
intrusive thoughts were reported.  The examiner diagnosed the 
veteran with post traumatic stress disorder of mild to 
moderate severity.  

In an April 1995 rating decision, the RO awarded the veteran 
service connection for post traumatic stress disorder, with 
an initial rating of 10 percent.  The veteran filed a timely 
notice of disagreement regarding this initial rating, and 
this appeal was commenced.  

The veteran was afforded a personal hearing at the RO in July 
1996.  He testified that he experiences angry outbursts which 
occasionally result in violence.  He has struck his wife in 
the past.  He also stated that he does not like to discuss 
the war with anyone, including his family, and he avoids 
stimuli such as fireworks or war movies which remind him of 
the war.  He did use drugs and alcohol in the past to 
alleviate his emotional distress from the war, but he is 
currently abstaining from those substances.  

A new VA psychiatric examination was afforded the veteran in 
September 1996.  He was still employed at his wife's grocery 
store.  No regular psychiatric treatment was reported for the 
present time.  His symptoms included intrusive memories about 
the war, poor sleep due to nightmares, thought avoidance, 
hypervigilance, crowd avoidance, and angry outbursts.  
Objective observation revealed him to be well-groomed, 
neatly-dressed, and articulate in his speech.  His mood was 
sad and anxious.  He reported no hallucinations or delusions, 
or suicidal or homicidal ideation.  He was alert and fully 
oriented.  No cognitive deficits were noted.  The examiner 
diagnosed the veteran with post traumatic stress disorder, 
and determined him to have moderate impairment of this 
occupational and social capabilities.  A GAF (Global 
Assessment of Functioning) score of 65 was assigned.  

The RO hearing officer reviewed the evidence, and in an 
October 1996 rating decision, granted the veteran an 
increased initial rating, from 10 to 30 percent, for his 
service connected post traumatic stress disorder.  This was 
made effective from May 1994, the date of the veteran's 
original service connection claim.  

Beginning in December 1996, the veteran began receiving 
outpatient psychiatric treatment at a local VA medical 
center.  He expressed a desire to better manage his anger and 
aggression.  The veteran was noted to be active in group 
discussions.  He disclosed general feelings of mistrust of 
others, and frequent episodes of anger.  

Due to regulatory changes, a new VA psychiatric examination 
was afforded the veteran in November 1998.  The examiner 
reviewed the prior evidence of record, and noted that the 
veteran had recently begun to carry a loaded firearm in his 
car.  The veteran himself reported increased occurrences of 
flashbacks, nightmares, and intrusive memories.  His sleep 
habits have been poor.  His anger and irritability have also 
increased in the past several months.  He feels "cut off" 
from his co-workers, and does not think they understand him.  
He had to leave his workplace on one occasion after having a 
confrontation with his boss and experiencing homicidal 
thoughts toward him.  He does, however, get along well with 
his family.  The VA examiner described the veteran as alert, 
oriented, and cooperative with the interview.  His appearance 
and personal hygiene were both good, and he had a "likable 
demeanor."  He exhibited some difficulty concentrating, but 
his communication and thought processes were both good.  No 
obsessive or ritualistic behavior was noted.  He did report 
occasional suicidal and homicidal thoughts, but had no active 
plans.  He was competent to manage his financial affairs.  
The examiner diagnosed the veteran with post traumatic stress 
disorder, and assigned a GAF score of 40, indicating major 
impairment in such areas as work, family relations, thinking, 
and mood.  However, the examiner did not think the veteran 
was a danger to himself or others.  

The veteran's claim was initially presented to the Board in 
August 1999, at which time it was remanded for additional 
development.  In response to the Board's remand order, the RO 
obtained additional 1998-99 outpatient treatment records for 
the veteran.  He again reported such symptoms as flashbacks, 
intrusive thoughts, and nightmares.  Anger management 
problems were also noted, especially with co-workers and 
customers at his place of employment.  He reported some 
suicidal thoughts, as well as homicidal thoughts toward 
supervisors at work.  Beginning in early 1999, the military 
conflict in Kosovo caused increased levels of agitation and 
irritability with family members.  He continued to be married 
to his wife of 30 years.  

The RO considered this evidence and continued the veteran's 
disability rating for post traumatic stress disorder at 50 
percent.  The claim was then returned to the Board.  

Analysis

The veteran's claim for entitlement to an increased initial 
rating for his service-connected post traumatic stress 
disorder is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The U. S. Court of 
Appeals for Veterans Claims (Court) has held that if a 
veteran claims that a service-connected disability has become 
worse, then the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992). 

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  When the assignment of initial ratings is under 
consideration, the level of disability in all periods since 
the effective date of the grant of service connection must be 
taken into account.  Fenderson v. West, 12 Vet. App. 119 
(1998).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(1999).  

The provisions of the rating schedule for determining the 
disability evaluations for mental disorders were changed 
effective November 7, 1996.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In the present case, the veteran initiated his claim in May 
1994, prior to the regulatory changes.  Therefore, in light 
of Karnas, the veteran is entitled to evaluation of his 
increased rating claim under both the new and the old 
criteria.  The RO afforded the veteran an additional VA 
psychiatric examination in November 1998, and reconsidered 
his claim under all applicable laws and regulations in April 
1999; thus, a remand for this purpose is not necessary at 
this time.  

Currently, the veteran has a 50 percent rating for his 
service connected post traumatic stress disorder.  Post 
traumatic stress disorder is evaluated under the provisions 
of 38 C.F.R. § 4.130, Diagnostic Code 9400.  Under this code, 
prior to the amendments of November 7, 1996, a 70 percent 
rating was assigned when the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
rating was assigned when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.

As amended effective November 7, 1996, the rating criteria 
provide that a 70 percent rating will be granted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessive rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships.  A 100 percent rating shall 
be assigned for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9400 (1999).  

A review of the evidence of record establishes severe 
impairment of the veteran's social and occupational 
functioning due to his service connected psychiatric 
disability, and for that reason, an increased initial rating, 
to 70 percent and no higher, is warranted in the present 
case.

According to the evidence of record, the veteran has numerous 
problems associated with his post traumatic stress disorder, 
including poor sleep, flashbacks, nightmares, intrusive 
thoughts, and occasional suicidal and homicidal ideation.  He 
also continues to experience difficulty managing his anger, 
and has had to quit several jobs due to conflicts with his 
supervisors.  At one time he kept a loaded firearm in his 
car, but he has since ceased this practice.  Nevertheless, he 
feels "cut off" and isolated from other people, and 
continues to have conflicts with them.  At the veteran's most 
recent VA psychiatric examination, performed in November 
1998, a VA examiner gave him a GAF (Global Assessment of 
Functioning) score of 40.  The Global Assessment of 
Functioning is a scale reflecting the subject's 
psychological, social, and occupational functioning.  
Carpenter v. Brown, 8 Vet. App. 240 (1995).  A score of 40 is 
indicative of major impairment in such areas as work, family 
relations, thinking, and mood.  American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed., pp. 46-47 (1994).  The VA medical 
examiner attributed the veteran's low GAF score to his anger 
and irritability symptoms associated with his post traumatic 
stress disorder.  Under the criteria in effect prior to 
November 1996, and in light of 38 C.F.R. §§ 4.3 and 4.7, a 70 
percent rating is warranted for the veteran's severe 
impairment of his ability to maintain favorable relationships 
with people.  

However, a preponderance of the evidence is against an 
increased initial rating beyond 70 percent for impairment 
resulting from the veteran's service connected psychiatric 
disability. 

Under criteria in effect prior to November 1996, a total (100 
percent) schedular rating is warranted for totally 
incapacitating psychoneurotic symptoms which completely 
impair the veteran's ability to maintain occupational or 
social functioning.  The medical evidence of record 
demonstrates that the veteran does not have complete 
impairment, due to his psychiatric disability, of his ability 
to maintain social and occupational functioning.  The veteran 
has been described at all times as alert and fully oriented, 
and able to communicate with various VA medical examiners.  
While he has had to leave several jobs due to conflicts with 
superiors, he is able to obtain some form of employment.  
According to the three most recent VA examination reports, 
the veteran is competent and fully oriented to time, place, 
and person.  At no time has he been described as psychotic.  
He has admitted to previous suicidal and homicidal ideation, 
but reports no such active thoughts or plans, and he has been 
cooperative with VA examiners and health care providers.  
According to the November 1998 VA examination report, he is 
not considered a danger to himself or others.  He currently 
maintains relationships with his immediate family, and has 
been married for approximately 30 years.  He has denied any 
hallucinations or delusions.  He can operate an automobile, 
and can travel in the community.  No symptoms indicative of 
reality detachment have otherwise been reported.  

Likewise, a total schedular disability rating under the 
rating criteria in effect after November 1996 is not 
warranted, as total occupational and social impairment due to 
the veteran's post traumatic stress disorder has not been 
demonstrated.  The symptoms required for a 100 percent 
rating, already enumerated above, are not evident in the 
present case.  As has been discussed in the preceding 
paragraph, the veteran is able to communicate in a coherent 
and logical fashion.  He is alert and fully oriented, and 
competent to handle his affairs, according to the most recent 
VA examination report.  Although he does report some 
nightmares, flashbacks, and intrusive thoughts, no persistent 
delusions or hallucinations have been noted.  He can maintain 
his own personal hygiene and appearance.  He has previously 
entertained suicidal and homicidal ideas, but currently has 
no such intentions, and he poses no persistent danger to 
others, according to the examination reports of record.  The 
July 1994, September 1996, and November 1998 VA examination 
reports describe him as fully oriented, and without 
significant cognitive impairments.  Overall, the evidence is 
against a total (100 percent) rating for his psychiatric 
disability under the revised criteria.  

A review of the evidence does not suggest the veteran is 
entitled to a "staged" rating for his service-connected 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  At no time since the veteran filed 
his claim for service connection has the service connected 
disability been more disabling than as currently rated.  The 
disability has, however, presented a degree of impairment 
equal to a 70 percent rating since the effective date of the 
claim.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's post traumatic stress disorder has 
not required any recent periods of hospitalization, and is 
not currently shown by the evidence to present marked 
interference with potential employment beyond the scope of 
schedular criteria.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted at this time.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
psychiatric disability is unusual, or causes marked 
interference with employment other than as contemplated 
within the schedular provisions discussed herein.  

In conclusion, the evidence supports the award of an 
increased initial rating, to 70 percent, for the veteran's 
service connected post traumatic stress disorder.  However, 
the preponderance of the evidence is against a higher (total) 
rating under both the old and new rating criteria; as such, 
an increased initial rating in excess of 70 percent is 
denied.  


ORDER

An increased initial rating, to 70 percent and no higher, is 
warranted for the veteran's service connected post traumatic 
stress disorder.    




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

